—Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 31, 1995, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was terminated from her position as a licensed practical nurse at a nursing home when, contrary to the employer’s established procedure, she failed to immediately sign for medication after distributing it to the patients. We find that substantial evidence supports the Unemployment Insurance Appeal Board’s decision that claimant was terminated due to misconduct (see, Matter of Gallo [Hudacs], 206 AD2d 649, 650). Claimant admitted that she had failed to immediately record 10 or 11 disbursements of medication despite having previously been warned on numerous occasions that failure to do so would result in termination. This recurring behavior constitutes misconduct (see, Matter of Dorn [Marist Coll.—Hudacs], 193 AD2d 1031; Matter of Weinfeld [Coney Is. Hosp., N. Y. City Health & Hosps. Corp.—Roberts], 135 AD2d 880). Accordingly, we decline to disturb the Board’s decision.
Cardona, P. J., Casey, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.